DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a plurality of communication interfaces; at least one memory that stores a set of instructions; and 
at least one processor that executes the instructions to cause the image processing apparatus to perform operations comprising: 
setting a first device setting information regarding the plurality of communication interfaces based on user operation, wherein the first device setting information includes at least a first information for specifying the communication interface to be operated in the valid state, and 
a second information that specifies a communication interface mainly used among two or more communication interfaces when there are two or more communication interfaces to be operated in the valid state; 
setting a second device setting information regarding a communication interface based on the user operation, wherein the second device setting information indicates 
controlling to transmit data to the external device from the first function via the communication interface corresponding to the second device setting information that indicates the communication interface to be used when communicating with the external device with the first function, without attempting communication through the communication interface that is mainly used, in a case where the first function transmits data to an external device and the first setting of the communication interface that is mainly used differs from the second setting of communication interface to be used when communicating with the external device with the first function, even if the communication interface that is mainly used is the valid state and a network state is able to communicate with the external device via the communication interface that is mainly used; and 
controlling to transmit data to the external device through one communication interface regardless of the second device setting information, in a case where the first function transmits data to an external device and the first setting is made to use only the one communication interface among the plurality of communication interfaces.”
OSHIM (US 2014/0333958 A1) presents an image processing apparatus includes plural communication interfaces, a determining unit, and a selecting unit. The determining unit determines whether or not communication with an information processing apparatus is executable by any of the plural communication interfaces. The selecting unit selects, based on a determination result generated by the determining 
Amarendra (US 2019/0354329 A1) presents a printing device is disclosed, in which a network detection unit may discover available network interfaces associated with a client device upon detecting a printer network interface on which a print job is being received is down, a communication unit may send a link status notification to the client device via the available network interfaces associated with the client device, and a network switching unit may resume the print job using an alternate printer network interface that is accessible by the client device based on the link status notification.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 03/25/2021 Applicant Arguments/Remarks, 03/02/2021 Requirement for Restrictions/Election, 12/02/2020 Notice of Allowance) the Applicant Argument/Remarks, in respect to Claims(s) 1, 7-11, the cancelling of claims 2-6, 12-18 place this application in the condition for allowance. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claim(s) 1, 7-11 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457